Title: From David Humphreys to Ephraim Blaine, 2 February 1781
From: Humphreys, David
To: Blaine, Ephraim


                        
                            Sir
                            Head Quarters Febry 2. 1781
                        
                        The bearer Mr Perote waits upon you by His Excellency’s direction—If it can be made to appear satisfactorily
                            to you, that the Cattle were applied to the public use—the General would have some compensation made for them. Mr Perote’s
                            character & circumstances plead in his favor; but a precedent should not be established, notwithstanding, which
                            will do injustice to the Public. I am Sir &c.
                        
                            D. Humphrys
                        
                    